Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1, 5, 7-16, 18-20 and 22 are pending.  Claims 2-4, 6, 17 and 21 are canceled.  Claims 1, 8-10, 15-16 and 18 are amended.  Claims 8, 19-20 and 22 are withdrawn as being drawn to a non-elected inventions or species, there being no allowable generic or linking claim.   
Claims 1, 5, 7, 9-16 and 18 are examined on their merits in light of the elected species of thioglycolic acid and its salts for the reducing agent, ammonia for the alkalizing agent, and a combination of galaxolide and isopropyl myristate for the malodor suppressant (first and second malodor suppressant).
Galaxolide and isopropyl myristate have been elected as the malodor suppressant, so the amendments to claim 8 to delete isopropyl myristate have resulted in this claim being withdrawn since it is now directed to a non-elected species.



Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  


Rejections Maintained   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.     
The rejection of claims 1-5, 7 and 9-14 under 35 U.S.C. 103 as being unpatentable over Hawkins et al. US 2012/0186597 (7/26/2012) in view of Tranzeat et al. US 10,709,804 (8/24/2007) as evidenced by O'Neil, M.J. (ed.). The Merck Index - An Encyclopedia of Chemicals, Drugs, and Biologicals. Cambridge, UK: Royal Society of Chemistry, (2013) and US EPA (2004), US EPA DSSTox is maintained. 

Hawkins et al. (Hawkins) teaches a composition for the permanent straightening of hair that contains thioglycolic acid and ammonia in the same composition. (See Abstract and [0037]).  Hawkins teaches that ammonia swells the hair, allowing thioglycolic acid to permeate the cortex and reduces the cysteine bonds, forming cysteine residues. (See [0037]).  Thus Hawkins suggests that ammonia makes thioglycolic acid more effective in perming the hair.  Hawkins also states that to the extent disagreeable odors may be given off by the composition, they may be masked with one or more natural or synthetic fragrances or maskants. (See [0072]).  
Thioglycolic acid is a reducing agent that comprises a mercapto functional group as called for in instant claim 1.  Hawkins teaches an alkalizing agent of ammonia. (See [0037]).  Ammonia is the elected species of alkalizing agent and an alkalizing agent is called for in instant claim 1.  
Hawkins does not teach isopropyl myristate or Galaxolide.  This deficiency is remedied by the teachings of Tranzeat et al.
Tranzeat et al. (Tranzeat) teaches a malodor counteracting (MOC) method that resorts to the use of specific malodor counteracting (MOC) mixtures of fragrance ingredients. More particularly, the invention relates to new MOC compositions capable of neutralizing or masking in an efficient manner malodors of a large variety.  (See Abstract).  Tranzeat teaches the use of Galaxolide as a perfume ingredient which can be used in combination with a liquid carrier for the perfume ingredients of isopropyl myristate. (See col. 6, lines 55-64).  
Galaxolide has a logP of 5.9 which is less than 9 as called for in instant claim 4.  (See US EPA (2004), US EPA DSSTox).  
Tranzeat teaches that isopropyl myristate is a useful liquid carrier for the perfume ingredients and also one of the most commonly used solvents in perfumery. (See col. 6, lines 55-64).  Isopropyl myristate is the elected second malodor suppressant called for in instant claims 5, 9, 10, 16, 17 and 18.  Isopropyl myristate has an ester group as called for in claim 3.  
Tranzeat specifically mentions human hair as an example of a surface on which odor may be improved (see col. 6, lines 15-25).  Tranzeat specifically identifies thioglycolic acid as a component of a malodor in an example of countering a malodor in Table 1.  
Galaxolide and isopropyl myristate are different compounds as called for in instant claim 1.  Mixtures of isopropyl myristate and galaxolide are called for in instant claims 9 and 10.
With respect to claim 2, it is noted that since the densities of isopropyl myristate and galaxolide are each less than 1.1 (the density of Galaxolide is 1.0054 at 20 °C/4 °C  (See US EPA (2004), US EPA DSSTox).  The density of isopropyl myristate is 0.8532 g/cu cm at 20 °C (See https://pubchem.ncbi.nlm.nih.gov/source/hsdb/626), the density of component (c) divided by the density of the mixture of components (a) and (b) is 1.1 or less as called for in instant claim 2.  
With respect to claim 7, Galaxolide has a logP of 5.9 which is 2 or more and a molecular weight of 258.4 g/mol which is between 100 and 400 as called for in instant claim 7.  (See US EPA (2004), US EPA DSSTox).  Isopropyl myristate has a logP of 7.17 which is 3 or more and a molecular weight of 270.5 g/mol which is between 100 and 400 as called for in instant claim 7. (See log Kow = 7.17 (est) US EPA; Estimation Program Interface (EPI) Suite. Ver. 4.0. Jan, 2009. Available from, as of May 20, 2010: http://www.epa.gov/oppt/exposure/pubs/episuitedl.htm.  Isopropyl myristate is liquid at 23°C and 1013 mBar and Galaxolide and isopropyl myristate will form a solution upon mixing as called for in instant claim 7.  Thus Galaxolide and isopropyl myristate both have a logP of more than 3 and a molecular weight that falls within the range of from 100 to 400 g/mol as called for in instant claim 11 and also have a logP of more than 2 and a molecular weight that falls within the range of from 100 to 400 g/mol as called for in instant claim 1.
With respect to the viscosity of the composition called for in instant claim 14, the prior art is silent on these properties.  Hawkins in paragraph [0068] teaches that its composition can be a liquid, a gel or a lotion. (See Hawkins [0068]).  It would be obvious to one skilled in the art to manipulate the viscosity depending on whether a liquid or a lotion is desired.  A liquid is going to have a viscosity lower than a lotion.  The manipulation of the viscosity of the composition would be well within the skill of the ordinarily skilled artisan.  
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention making the Hawkins composition to add galaxolide in a isopropyl myristate solvent to a composition containing thioglycolic acid and ammonia in order to take advantage of Galaxolide as a perfume ingredient which can be used in combination with the liquid carrier of isopropyl myristate to counteract the malodor of thioglycolic acid as taught by Tranzeat.  It would also be obvious to use galaxolide in an isopropyl myristate solvent as taught by Tranzeat since isopropyl myristate was known to be one of the most commonly used solvents in perfumery. 



Claims 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins et al. US 2012/0186597 (7/26/2012) in view of Tranzeat et al. US 10,709,804 (7/14/2020) as applied to claims 1-5 and 7-14 and further in view of Wu et al. US 5294230 (3/15/1994).
  
The teachings of Hawkins in view of Tranzeat are described supra.  Tranzeat teaches Galaxonide as called for in instant claim 16 and 18.  Hawkins also teaches an alkalizing agent of ammonia, which is the elected species of alkalizing agent called for in instant claim 15.  Hawkins teaches thioglycolic acid, which is a reducing agent that comprises a mercapto functional group as called for in instant claim 15.   Galaxolide has a logP of 5.9 which is more than 2 as called for in instant claim 15.    
Tranzeat teaches that isopropyl myristate is a useful liquid carrier for the perfume ingredients and Isopropyl myristate is the elected second malodor suppressant called for in instant claims 16 and 18.  Galaxolide and isopropyl myristate both have a logP of more than 2 and a molecular weight that falls within the range of from 100 to 400 g/mol as called for in instant claim 15.
Hawkins in view of Tranzeat do not teach a kit in which the malodor suppressant system is individually packaged.  This deficiency is made up for with the teachings of Wu.  
Wu et al. (Wu) teaches a permanent hair product which comprises a kit.  The alkalizing agent is ammonia and the reducing agent is thioglycolic acid.  Wu teaches that the various components of the permanent hair composition can be individually packaged in an individual separate container.  (See col. 4, lines 21 to col. 5, line 4).  This reads on a kit for the permanent deformation of hair comprising an individually packed composition comprising a reducing agent and an alkalinizing agent. Wu teaches additives as being able to be separately packaged from the reducing agent because the reducing agent is more stable when the reducing agent and other compositions are separately packaged. (See col. 4, lines 21 to col. 5, line 4).  
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention making the Hawkins in view of Tranzeat composition to individually package the malodor suppressant system (since Wu teaches teaches placing the additive components in a separate container) and to make a kit in which the reducing agent is separately packaged from the alkalizing agent in order to have a product with the best stability for delivery to the consumer as taught by Wu. 


Response to Arguments
Applicants’ arguments of January 5, 2022 have been fully considered and are found to be mostly unpersuasive.   
Applicant argues that neither Hawkins not Transzeat or any of the other references teach the use of galaxolide or any of the other first and second claimed malodor suppressants.
Hawkins mentions undesirable odors may be given off by its reductive permanent hair straightening composition but this is an afterthought and does not suggest that fixing is needed or essential. Otherwise Hawkins does not discuss odors.
Transzeat discloses use of his MOC’s to treat a large number of odors but does not teach that odors associated with permanents can be masked.  All of Tranzeat’s applications to human skin and hair are all “post stink” applications to solid surfaces, none of which suggests mixing Tranzeats MOC’s with a liquid permanent reductive hair straightening composition.  Consequently, the skilled practitioner would conclude that Tranzeat’s omission means that his MOC treatment would not be effective for fixing the odor of Hawkins composition.  Tranzeat’s compounds in Group I and Group II doe not describe any structures of Applicants above depicted odor suppressants compounds, nor are they analogs or homologs of Applicants’ above depicted compounds.  
Neither Hawkins not Transzeat teach or suggest combining two different compounds to form a malodor suppressant.  


 
Applicants’ argument has been carefully reviewed and are found to be unpersuasive. 
With respect to Hawkins, Hawkins does not need to suggest that fixing its odors is needed or essential. Hawkins mentions undesirable odors may be given off by its reductive permanent hair straightening composition, and this is sufficient. 
Similarly, Tranzeat does not need to teach that odors associated with permanents can be masked, it is sufficient that Transzeat discloses MOC’s can treat a many odors.  Respectfully, the skilled practitioner would never conclude that Tranzeat’s omission means that his MOC treatment would not be effective for fixing the odor of Hawkins composition.  Transzeat expressly teaches the use of Galaxolide as a perfume ingredient which can be used in combination with a liquid carrier for the perfume ingredients of isopropyl myristate. (See col. 6, lines 55-64).  Tranzeat teaches that isopropyl myristate is a useful liquid carrier for the perfume ingredients and also one of the most commonly used solvents in perfumery. (See col. 6, lines 55-64).  Since Transzeat teaches the use of Galaxolide as a perfume ingredient which can be used in combination with a liquid carrier for the perfume ingredients of isopropyl myristate, so it reads on the objective reach of the claims.
Applicants’ arguments do not take into account the normal desire of scientists or artisans to improve upon what is already generally known.  
“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”  KSR, 550 U.S. at 410, 82 USPQ2d at 1397.  “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 409, 82 USPQ2d at 1396.  
Applicants’ arguments are also unpersuasive for the reason that Applicants are not addressing or rebutting the motivations for combining the references that have been clearly set forth in the rejections.  

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SARAH  CHICKOS
Examiner
Art Unit 1619

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616